80 So.3d 457 (2012)
Joseph ARNAU, Appellant,
v.
STATE of Florida, Appellee.
No. 1D11-3511.
District Court of Appeal of Florida, First District.
February 27, 2012.
*458 Nancy A. Daniels, Public Defender, and Joel Arnold, Assistant Public Defender, Office of the Public Defender, Tallahassee, for Appellant.
Pamela Jo Bondi, Attorney General, and Jennifer Moore, Assistant Attorney General, Office of the Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The lower court's revocation of appellant's probation based upon his two violations of condition (5) was supported by the evidence. As the state concedes on appeal, however, the court erred by finding a violation of condition (10), because the trial court had not established a schedule of monthly payments. See Hutchinson v. State, 801 So.2d 291 (Fla. 1st DCA 2001).
We need not remand for reconsideration because it is clear from the record that the trial court would have revoked appellant's probation and imposed the same sentence based on his commission of two new offenses. See Ware v. State, 54 So.3d 1074 (Fla. 1st DCA 2011).
We affirm the revocation based upon the violations of condition (5) and remand to the trial court to strike that portion of the revocation order finding that appellant violated condition (10).
AFFIRMED and REMANDED for correction of the revocation order.
WOLF, PADOVANO, and SWANSON, JJ., concur.